Judgment unanimously modified, on the law, to the extent of striking therefrom that part which includes judgment of $2,250 for counsel fees, and the claim for counsel fees is severed and remanded to Special Term for an assessment of damages; otherwise the judgment is affirmed, with $50 costs and disbursements to respondent. Although appellant is as a matter of law responsible for counsel fees incurred incident to the collection of the note guaranteed, this obligation embraces -only counsel fees reasonably incurred and not necessarily the precise amount claimed by respondent. (See, Firemens Fund Ins, Co. v. Levy, 21 Mise 2d 1027.) Concur — Stevens, J. ¡F., Steuer, Tilzer, McGivern and Rabin, JJ.